Case Detail - Public - Broward County Clerk of Courts                  Page 1 of 3
Case 0:20-cv-61875-RS Document 1-2 Entered on FLSD Docket 09/15/2020 Page 1 of 43


  Aaron Hollis Plaintiff vs. Continental 406 Fund, LLC Defendant


     Broward County Case Number: CACE20012677
     State Reporting Number: 062020CA012677AXXXCE
     Court Type: Civil
     Case Type: Other
     Incident Date: N/A
     Filing Date: 08/04/2020
     Court Location: Central Courthouse
     Case Status: Pending
     Magistrate Id / Name: N/A
     Judge ID / Name: 05 Bidwill, Martin J.




                                                                                                  Total: 2
   −     Party(ies)


                                                                 Attorneys / Address
       Party Type     Party Name                     Address     Denotes Lead Attorney


       Plaintiff      Hollis, Aaron                                          Hindi, Jibrael S
                                                                               Retained
                                                                            Bar ID: 118259
                                                                            110 SE 6th ST
                                                                                 FL 17
                                                                      Fort Lauderdale, FL 33301
                                                                           Status: Active



       Defendant      Continental 406 Fund, LLC                     Simms-Petredis, Jacqueline A
                                                                             Retained
                      Doing Business As                                   Bar ID: 906751
                      Springs At Port Charlotte                       BURR & FORMAN LLP
                                                                  One Tampa City Center, Suite 3200
                                                                      201 North Franklin Street
                                                                         Tampa, FL 33602
                                                                          Status: Active




                                                                                                  Total: 0
   −     Disposition(s)




https://www.browardclerk.org/Web2/CaseSearchECA/CaseDetail/?caseid=MTA5Mjg3MT... 9/14/2020
Case Detail - Public - Broward County Clerk of Courts                  Page 2 of 3
Case 0:20-cv-61875-RS Document 1-2 Entered on FLSD Docket 09/15/2020 Page 2 of 43


       Date                       Statistical Closure(s)


       Date             Disposition(s)                          View                 Page(s)




                                                                                                          Total: 10
   −    Event(s) & Document(s)



       Date         Description                                        Additional Text         View   Pages


       09/08/2020   Notice of Filing/Affidavit of Service Returned     to be served; on the
                                                                                                     1
                    Served                                             17th day of August,
                                                                       2020
                                                                       Party: Defendant
                                                                       Continental 406
                                                                       Fund, LLC


       09/01/2020   Notice of Appearance
                                                                                                     2
                                                                       Party: Defendant
                                                                       Continental 406
                                                                       Fund, LLC


       09/01/2020   Motion for Extension of Time                       TO RESPOND TO
                                                                                                     2
                                                                       COMPLAINT
                                                                       Party: Defendant
                                                                       Continental 406
                                                                       Fund, LLC


       08/05/2020   Search for prior case performed per 2020-4-        none
                                                                                                     1
                    Civ-UFC-CO


       08/04/2020   Civil Cover Sheet
                                                                                                     2

                                                                       Amount:
                                                                       $30,000.00


       08/04/2020   eSummons Issuance
                                                                                                     2
                                                                       Party: Defendant
                                                                       Continental 406
                                                                       Fund, LLC


       08/04/2020   Complaint (eFiled)                                 CLASS ACTION
                                                                                                     10
                                                                       COMPLAINT
                                                                       Party: Plaintiff
                                                                       Hollis, Aaron




https://www.browardclerk.org/Web2/CaseSearchECA/CaseDetail/?caseid=MTA5Mjg3MT... 9/14/2020
Case Detail - Public - Broward County Clerk of Courts                  Page 3 of 3
Case 0:20-cv-61875-RS Document 1-2 Entered on FLSD Docket 09/15/2020 Page 3 of 43


       Date          Description                                    Additional Text    View   Pages


       08/04/2020    Request                                        FOR INSPECTION
                                                                                             2
                                                                    OF PROPERTY
                                                                    Party: Plaintiff
                                                                    Hollis, Aaron


       08/04/2020    Interrogatories & Notice of Filing
                                                                                             12
                                                                    Party: Plaintiff
                                                                    Hollis, Aaron


       08/04/2020    Request for Production
                                                                                             6
                                                                    Party: Plaintiff
                                                                    Hollis, Aaron




                                                                                                   Total: 0
   −    Hearing(s)

    There is no Disposition information available for this case.



                                                                                                   Total: 0
   −    Related Case(s)

    There is no related case information available for this case.




https://www.browardclerk.org/Web2/CaseSearchECA/CaseDetail/?caseid=MTA5Mjg3MT... 9/14/2020
Case 0:20-cv-61875-RS Document 1-2 Entered on FLSD Docket 09/15/2020 Page 4 of 43
Case 0:20-cv-61875-RS Document 1-2 Entered on FLSD Docket 09/15/2020 Page 5 of 43
Case 0:20-cv-61875-RS Document 1-2 Entered on FLSD Docket 09/15/2020 Page 6 of 43
Case 0:20-cv-61875-RS Document 1-2 Entered on FLSD Docket 09/15/2020 Page 7 of 43
Case 0:20-cv-61875-RS Document 1-2 Entered on FLSD Docket 09/15/2020 Page 8 of 43
Case 0:20-cv-61875-RS Document 1-2 Entered on FLSD Docket 09/15/2020 Page 9 of 43
Case 0:20-cv-61875-RS Document 1-2 Entered on FLSD Docket 09/15/2020 Page 10 of 43
Case 0:20-cv-61875-RS Document 1-2 Entered on FLSD Docket 09/15/2020 Page 11 of 43
Case 0:20-cv-61875-RS Document 1-2 Entered on FLSD Docket 09/15/2020 Page 12 of 43
Case 0:20-cv-61875-RS Document 1-2 Entered on FLSD Docket 09/15/2020 Page 13 of 43
Case 0:20-cv-61875-RS Document 1-2 Entered on FLSD Docket 09/15/2020 Page 14 of 43
Case 0:20-cv-61875-RS Document 1-2 Entered on FLSD Docket 09/15/2020 Page 15 of 43
Case 0:20-cv-61875-RS Document 1-2 Entered on FLSD Docket 09/15/2020 Page 16 of 43
Case 0:20-cv-61875-RS Document 1-2 Entered on FLSD Docket 09/15/2020 Page 17 of 43
Case 0:20-cv-61875-RS Document 1-2 Entered on FLSD Docket 09/15/2020 Page 18 of 43
Case 0:20-cv-61875-RS Document 1-2 Entered on FLSD Docket 09/15/2020 Page 19 of 43
Case 0:20-cv-61875-RS Document 1-2 Entered on FLSD Docket 09/15/2020 Page 20 of 43
Case 0:20-cv-61875-RS Document 1-2 Entered on FLSD Docket 09/15/2020 Page 21 of 43
Case 0:20-cv-61875-RS Document 1-2 Entered on FLSD Docket 09/15/2020 Page 22 of 43
Case 0:20-cv-61875-RS Document 1-2 Entered on FLSD Docket 09/15/2020 Page 23 of 43
Case 0:20-cv-61875-RS Document 1-2 Entered on FLSD Docket 09/15/2020 Page 24 of 43
Case 0:20-cv-61875-RS Document 1-2 Entered on FLSD Docket 09/15/2020 Page 25 of 43
Case 0:20-cv-61875-RS Document 1-2 Entered on FLSD Docket 09/15/2020 Page 26 of 43
Case 0:20-cv-61875-RS Document 1-2 Entered on FLSD Docket 09/15/2020 Page 27 of 43
Case 0:20-cv-61875-RS Document 1-2 Entered on FLSD Docket 09/15/2020 Page 28 of 43
Case 0:20-cv-61875-RS Document 1-2 Entered on FLSD Docket 09/15/2020 Page 29 of 43
Case 0:20-cv-61875-RS Document 1-2 Entered on FLSD Docket 09/15/2020 Page 30 of 43
Case 0:20-cv-61875-RS Document 1-2 Entered on FLSD Docket 09/15/2020 Page 31 of 43
Case 0:20-cv-61875-RS Document 1-2 Entered on FLSD Docket 09/15/2020 Page 32 of 43
Case 0:20-cv-61875-RS Document 1-2 Entered on FLSD Docket 09/15/2020 Page 33 of 43
Case 0:20-cv-61875-RS Document 1-2 Entered on FLSD Docket 09/15/2020 Page 34 of 43
Case 0:20-cv-61875-RS Document 1-2 Entered on FLSD Docket 09/15/2020 Page 35 of 43
Case 0:20-cv-61875-RS Document 1-2 Entered on FLSD Docket 09/15/2020 Page 36 of 43
Case 0:20-cv-61875-RS Document 1-2 Entered on FLSD Docket 09/15/2020 Page 37 of 43
Case 0:20-cv-61875-RS Document 1-2 Entered on FLSD Docket 09/15/2020 Page 38 of 43
Filing Case 0:20-cv-61875-RS
       # 112735517             Document04:48:00
                     E-Filed 09/01/2020 1-2 Entered
                                                PM on FLSD Docket 09/15/2020 Page 39 of 43


                       IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
                                 IN AND FOR BROWARD COUNTY, FLORIDA
                                             CIVIL DIVISION

        AARON HOLLIS, individually and on                    CASE NO.: CACE-20-012677
        Behalf of all others similarly situated,             Division: 5
        Plaintiff(s),

        v.

        CONTINENTAL 406 FUND LLC d/b/a
        SPRINGS AT PORT CHARLOTTE,
        Defendant.
        ___________________________________/

                                  NOTICE OF APPEARANCE AS COUNSEL

                  NOTICE IS HEREBY GIVEN that Jacqueline Simms-Petredis, Esq. and Zachary D.

        Miller, Esq. of Burr & Forman LLP, enter their appearance as counsel for Defendant,

        CONTINENTAL 409 FUND LLC d/b/a SPRINGS AT PORT CHARLOTTE, in the above-styled

        action and request that a copy of all further pleadings, correspondence and other communications

        be directed and served upon them by e-filing or by mail at the address shown in the signature line

        below.

                  Dated this 1st day of September, 2020.

                                                      /s/ Jacqueline Simms-Petredis
                                                      Jacqueline Simms-Petredis, Esq. (FL Bar 906751)
                                                      BURR & FORMAN LLP
                                                      201 N. Franklin Street, Suite 3200
                                                      Tampa, FL 33602
                                                      Telephone: (813) 221-2626
                                                      Facsimile: (813) 221-7335
                                                      jsimms-petredis@burr.com
                                                      anolting@burr.com;dmorales@burr.com,
                                                      mguerra@burr.com

                                                      Zachary D. Miller (FL Bar 95669)
                                                      BURR & FORMAN, LLP
                                                      222 Second Avenue South, Suite 2000
                                                      Nashville, TN 37201
                                                      Telephone: (615) 724-3216


        44094696 v1
Case 0:20-cv-61875-RS Document 1-2 Entered on FLSD Docket 09/15/2020 Page 40 of 43



                                                   Facsimile: (615) 724-3316
                                                   zmiller@burr.com; agosnell@burr.com

                                                   ATTORNEYS FOR CONTINENTAL 409 FUND
                                                   LLC d/b/a SPRINGS AT TRADITION


                                         CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a true copy of the foregoing will be electronically served via
   Florida's E-Portal System this 1st day of September 2020 upon:

             Jibrael S. Hindi, Esq.
             Thomas J. Patti, Esq.
             The Law Offices of Jibrael S. Hindi
             110 SE 6th Street, Suite 1744
             Fort Lauderdale, FL 33301
             jbirael@jibraellaw.com
             tom@jibraellaw.com
             Attorneys for Plaintiff

                                                   /s/ Jacqueline Simms-Petredis
                                                   Jacqueline Simms-Petredis, Esq.




   44094696 v1                                       2
Filing Case 0:20-cv-61875-RS
       # 112737252             Document05:02:56
                     E-Filed 09/01/2020 1-2 Entered
                                                PM on FLSD Docket 09/15/2020 Page 41 of 43


                       IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
                                 IN AND FOR BROWARD COUNTY, FLORIDA
                                             CIVIL DIVISION

         AARON HOLLIS, individually and on                     CASE NO.: CACE-20-012677
         Behalf of all others similarly situated,               Division: 5
         Plaintiff(s),

         v.

         CONTINENTAL 406 FUND LLC d/b/a
         SPRINGS AT PORT CHARLOTTE,
         Defendant.
         ___________________________________/

         UNOPPOSED MOTION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT

                  Defendant, Continental 406 Fund LLC d/b/a Springs at Port Charlotte, (“Defendant”), by

        and through undersigned counsel, hereby file this Unopposed Motion for Extension of Time to

        File a Response to the Plaintiff, Aaron Hollis’ Complaint, stating as follows:

                  1.     Counsel for Defendant filed their notice of appearance on September 1, 2020.

                  2.     Defendant’s response to Plaintiff’s complaint is due on September 8, 2020.

                  3.     Defendant requests an additional (21) days to respond to the Complaint in order to

        continue exploring the claims raised and confer with Plaintiff’s counsel on potential resolution.

                  4.     Counsel for Defendant certifies that conferral was made with counsel for Plaintiff,

        who does not oppose the extension.

                  5.     This Motion is filed in good faith and not for purposes of delay.

                  WHEREFORE, Continental 406 Fund LLC d/b/a Springs at Port Charlotte respectfully

        requests this Court enter an order extending its responsive pleading deadline up to and including

        September 29, 2020.

                                                       /s/ Jacqueline Simms-Petredis
                                                       Jacqueline Simms-Petredis, Esq. (FL Bar 906751)
                                                       BURR & FORMAN LLP
                                                       201 N. Franklin Street, Suite 3200
                                                       Tampa, FL 33602
        44094729 v1
Case 0:20-cv-61875-RS Document 1-2 Entered on FLSD Docket 09/15/2020 Page 42 of 43



                                                   Telephone: (813) 221-2626
                                                   Facsimile: (813) 221-7335
                                                   jsimms-petredis@burr.com
                                                   anolting@burr.com;dmorales@burr.com,
                                                   mguerra@burr.com

                                                   Zachary D. Miller (FL Bar 95669)
                                                   BURR & FORMAN, LLP
                                                   222 Second Avenue South, Suite 2000
                                                   Nashville, TN 37201
                                                   Telephone: (615) 724-3216
                                                   Facsimile: (615) 724-3316
                                                   zmiller@burr.com; agosnell@burr.com

                                                   ATTORNEYS FOR CONTINENTAL 406 FUND
                                                   LLC d/b/a SPRINGS AT PORT CHARLOTTE


                                         CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a true copy of the foregoing will be electronically served via
   Florida's E-Portal System this 1st day of September 2020 upon:

             Jibrael S. Hindi, Esq.
             Thomas J. Patti, Esq.
             The Law Offices of Jibrael S. Hindi
             110 SE 6th Street, Suite 1744
             Fort Lauderdale, FL 33301
             jbirael@jibraellaw.com
             tom@jibraellaw.com
             Attorneys for Plaintiff

                                                   /s/ Jacqueline Simms-Petredis
                                                   Jacqueline Simms-Petredis, Esq.




   44094729 v1                                       2
Case 0:20-cv-61875-RS Document 1-2 Entered on FLSD Docket 09/15/2020 Page 43 of 43
